  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JULIA GREVIOUS,                  )
                                 )
       Plaintiff,                )
                                 )       CIVIL ACTION NO.
       v.                        )        2:18cv1006-MHT
                                 )             (WO)
MONTGOMERY HOUSING               )
AUTHORITY,                       )
                                 )
       Defendant.                )

                       OPINION AND ORDER

       Plaintiff Julia Grevious filed a pro se complaint

in state court complaining that defendant Montgomery

Housing Authority improperly inspected her unit without

notice of permission in an effort to find a reason to

evict her, breached her privacy rights, and after she

filed suit about the improper inspections, retaliated

against her.     The Housing Authority removed the case to

this    court   pursuant   to   28   U.S.C.   §§ 1331   and   1441

asserting       that   this     court     has    subject-matter

jurisdiction because Grevious’s complaint arises under

federal law.      Grevious moved to remand, asserting that
she had not raised any claims under federal law.                   At an

on-the-record hearing on March 8, 2019, counsel, who

appeared     for    Grevious      after    removal,      agreed      that

Grevious     is    asserting      only    state-law      claims,    that

Grevious has not asserted, is not asserting, and will

not    assert       any   federal        claim,    and     that      this

understanding is the law of the case.

                                   ***

      Accordingly, it is ORDERED that:

      (1)   Plaintiff     Julia    Grevious's     motion     to    remand

(doc. no. 7) is granted.

      (2) Pursuant to 28 U.S.C.A. § 1447(c), this cause

is remanded to the Circuit Court of Montgomery County,

Alabama, for want of subject-matter jurisdiction.

      The   clerk    of    the    court    is     DIRECTED    to    take

appropriate steps to effect the remand.

      This case is closed in this court.

      DONE, this the 8th day of March, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
